DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kisner et al. (US 9978153 B2) in view of Matar et al. (US 20070031517 A1).

Regarding claim 1, Kisner teaches a method (Kisner, Fig. 14) comprising: mixing a sample with a reagent (Kisner, Fig. 14 and Col. 23 Lines 15-35, the mixing between reagent with a substance on a pad causing a reaction which turns the pad to a particular color); taking an image, using a camera, of the (Kisner, Fig. 14 and Col. 23 Lines 1-35, user uses the camera of the computing device 201 to capture an image); and analyzing the image (Kisner, Fig. 14 and Col. 23 Lines 1-35, colorimetric test is performed on the digital image). 
However, Kisner fails to teach wherein the reagent as taught above comprises at least one of Griess reagent, sulfanilamide, or 1,5-diphenylcarbazide.
In the same field of endeavor, Matar teaches the cell culture supernatant (i.e. nitrite-contain sample) or sodium nitrite standard was mixed with an equal volume of Griess reagent (Matar, Example 4, Par. 175). It is known reaction of nitrite-contain sample with Griess reagent producing a particular color, for evidence see Griess test under WIkipedia).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Matar into Kisner in order to determine the nitrite concentration in the supernatants (Matar, Par. 175). The logic behinh the combination of Kisner and Matar is after the above teaching of Matar is provided to Washiro. The mixing between reagent with a substance causing a reaction producing a particular color in Kisner would be the mixing between Griess reagent with a nitrite-contain sample causing a reaction i.e. producing a particular color (as taught by Matar) for the camera then captures the image and colorimetric test is performed on the image (as taught by Kisner).

Regarding claim 3, the combination of Kisner and Matar teaches previous claim. 3. The combination of Kisner and Matar further teaches the method of claim 1, wherein the sample comprises at least one of nitrite, Chromium (VI), or hexavalent Chromium (Matar, Par. 175). 

Regarding claim 4, the combination of Kisner and Matar teaches previous claim. 3. The combination of Kisner and Matar further teaches the method of claim 1, wherein the camera is incorporated in a device, wherein the device is a cell-phone (Kisner, Fig. 2, smartphone camera 201). 

7. The method of claim 1, wherein a ratio by volume of the sample to the reagent is 2, wherein the reagent is 1,5-diphenylcarbazide. 

Regarding claim 8, the combination of Kisner and Matar teaches previous claim. 3. The combination of Kisner and Matar further teaches the method of claim 1, wherein a ratio by volume of the sample to the reagent ranges from 0.5 to 1.5, wherein the reagent is the Griess reagent (Matar, Par. 175, the cell culture supernatant or sodium nitrite standard was mixed with an equal volume of Griess reagent (i.e. a ratio volume is 1 and 1 is in ranges from 0.5 to 1.5) (Matar, Par. 175).

Regarding claim 9, the combination of Kisner and Matar teaches previous claim. 3. The combination of Kisner and Matar further teaches the method method of claim 1, wherein a ratio by volume of the sample to the reagent ranges from 1 to 2.5 (Matar, Par. 175, the cell culture supernatant or sodium nitrite standard was mixed with an equal volume of Griess reagent (i.e. a ratio volume is 1 and 1 is in ranges from 1 to 2.5) (Matar, Par. 175), wherein the reagent is determine the nitrite concentration in the supernatants (Matar, Par. 175, determine the nitrite concentration in the supernatants). 

Regarding claim 10, the combination of Kisner and Matar teaches previous claim. 3. The combination of Kisner and Matar further teaches the method of claim 1, wherein a ratio by volume of the sample to the reagent is 1, wherein the reagent is Griess reagent (Matar, Par. 175). 


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kisner et al. (US 9978153 B2) in view of Matar et al. (US 20070031517 A1) and in further view of Nordenfelt et al. (US 20170122734 A1).

Regarding claim 2, the combination of Kisner and Matar teaches previous claim.
However, the combination of Kisner and Matar fails to teach the method of claim 1, wherein the analyzing the image comprises analyzing the hue, saturation, and value (HSV) of the image. 
In the same field of endeavor, Nordenfelt teaches such feature (Nordenfelt, Fig. 3 and Par. 22).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Nordenfelt into the combination of Kisner and Matar in order to process the digital image (Nordenfelt, Par. 22).


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kisner et al. (US 9978153 B2) in view of Matar et al. (US 20070031517 A1) and in further view of Kamei et al. (US 20190187140 A1).

Regarding claim 5, the combination of Kisner and Matar teaches previous claim.
However, the combination of Kisner and Matar fails to teach the method of claim 1, wherein the camera is a 12 megapixel camera. 
In the same field of endeavor, Kamei teaches such feature (Kamei, Fig. 10 and Par. 390).
(Kamei, Par. 390).

Regarding claim 6, the combination of Kisner and Matar teaches previous claim.
However, the combination of Kisner and Matar fails to teach the method of claim 1, wherein the camera comprises a f/2.2 aperture. 
In the same field of endeavor, Kamei teaches such feature (Kamei, Fig. 10 and Par. 390).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Kamei into the combination of Kisner and Matar in order to process the image (Kamei, Par. 390).


Claims 11-12, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kisner et al. (US 9978153 B2) in view of Matar et al. (US 20070031517 A1), Kamei et al. (US 20190187140 A1), and Nordenfelt et al. (US 20170122734 A1).

Regarding claim 11, Kisner teaches a method (Kisner, Fig. 14) comprising: mixing a sample with a reagent (Kisner, Fig. 14 and Col. 23 Lines 15-35, the mixing between reagent with a substance on a pad causing a reaction which turns the pad to a particular color), wherein the sample comprises at least one of nitrite, Chromium (VI), or hexavalent Chromium (Matar, Par. 175); taking an image, using a camera, of the mixture of the sample with the reagent (Kisner, Fig. 14 and Col. 23 Lines 1-35, user uses the camera of the computing device 201 to capture an image), wherein the camera is incorporated in a (Kisner, Fig. 2, smartphone camera 201); and analyzing the image (Kisner, Fig. 14 and Col. 23 Lines 1-35, colorimetric test is performed on the digital image).
However, Kisner fails to teach wherein the reagent as taught above comprises at least one of Griess reagent, sulfanilamide, or 1,5-diphenylcarbazide.
In the same field of endeavor, Matar teaches the cell culture supernatant (i.e. nitrite-contain sample) or sodium nitrite standard was mixed with an equal volume of Griess reagent (Matar, Example 4, Par. 175). It is known reaction of nitrite-contain sample with Griess reagent producing a particular color, for evidence see Griess test under WIkipedia).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Matar into Kisner in order to determine the nitrite concentration in the supernatants (Matar, Par. 175). The logic behinh the combination of Kisner and Matar is after the above teaching of Matar is provided to Washiro. The mixing between reagent with a substance causing a reaction producing a particular color in Kisner would be the mixing between Griess reagent with a nitrite-contain sample causing a reaction i.e. producing a particular color (as taught by Matar) for the camera then captures the image and colorimetric test is performed on the image (as taught by Kisner).
However, the combination fails to teach the method of claim 1, wherein the camera is a 12 megapixel camera. 
In the same field of endeavor, Kamei teaches such feature (Kamei, Fig. 10 and Par. 390).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Kamei into the combination of Kisner and Matar in order to process the image (Kamei, Par. 390).
However, the combination of Kisner, Matar and Kamei fails to teach the method of claim 1, wherein the analyzing the image comprises analyzing the hue, saturation, and value (HSV) of the image. 
(Nordenfelt, Fig. 3 and Par. 22).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Nordenfelt into the combination of Kisner, Matar and Kamei in order to process the digital image (Nordenfelt, Par. 22).

Regarding claim 12, method of claim 12 is performed by the method of claim 6.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 6 (method) for the method of claim 12.

13. The method of claim 11, wherein a ratio by volume of the sample to the reagent is 2, wherein the reagent is 1,5-diphenylcarbazide. 

Regarding claim 14, method of claim 16 is performed by the method of claim 14.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 10 (method) for the method of claim 16.

15. The method of claim 11, wherein a ratio by volume of the sample to the reagent ranges from 1 to 2.5, wherein the reagent is 1,5-diphenylcarbazide. 

Regarding claim 16, method of claim 16 is performed by the method of claim 8.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 8 (method) for the method of claim 14.


Response to Arguments

Applicant Remark
Examiner Response

On pages 2-3 of the Applicant’s remark, the Applicant argues that: 
Kisner teaches a color balancing technique for chemical tests. Specifically, Kisner teaches a color balancing technique for images requiring an alignment code, test information, a color calibration block, and an image of a resulting color from a reaction. Kisner makes no mention of using any of a Griess reagent, sulfanilamide, or 1,5-diphenylcarbazide to analyze its samples. 
Matar discloses a Griess reagent but Matar says nothing about cameras. Rather, Matar teaches the use of a "microtitration reader" to analyze its samples containing a Greiss reagent. See Matar, e.g. at para. [0175]. A microtitration reader does not function as a camara, is not the equivalent of a camera, and certainly does not capture images for color calibration. 
Therefore, there is no reason one skilled in the art looking to improve on Kisner would have tried the Griess reagent taught by Matar. There is certainly no reasonable expectation, from Kisner or Mater, that Kisner's color balancing technique could benefit from a Griess reagent disclosed in Matar for use with a microtitration reader. 


Examiner respectfully disagrees.

Kisner teaches the mixing between reagent with a substance on a pad causing a reaction which turns the pad to a particular color, the camera then captures the image of the pad and colorimetric test is performed on the image (Kisner, Fig. 14 and Col. 23 Lines 15-35).

Matar teaches the cell culture supernatant (i.e. nitrite-contain sample) or sodium nitrite standard was mixed with an equal volume of Griess reagent (Matar, Example 4, Par. 175). It is known reaction of nitrite-contain sample with Griess reagent producing a particular color, for evidence see Griess test under WIkipedia).

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Matar into Kisner in order to determine the nitrite concentration in the supernatants (Matar, Par. 175). The logic behinh the combination of Kisner and Matar is after the above teaching of Matar is provided to Washiro. The mixing between reagent with a substance causing a reaction producing a particular color in Kisner would be the mixing between Griess reagent with a nitrite-contain sample causing a reaction i.e. producing a particular color (as taught by Matar) for the camera then captures the image and colorimetric test is performed on the image (as taught by Griess).

Thus, the combination of Kisner and Matar as a whole would read on the claimed limitation.


On page 4 of the Applicant’s remark, the Applicant argues that: 
Claims 7, 13, and 15 are not rejected. Application respectfully requests an indication of allowance 
Response to Office Action Dated 03/22/2021 



Claim 7 depends on independent claim 1.  Claim 1 recites limitation the reagent is either Griess reagent or sulfanilamide or 1,5-diphenylcarbazide.  The Griess reagent was selected for claim 1 (See the rejection of claim 1).  Therefore, the reagent 1,5-diphenylcarbazide of claim 7 is not applicable for claim 1.

Claims 13 and 15, each depends on independent claim 11.  Claim 1a recites limitation the reagent is either Griess reagent or sulfanilamide or 1,5-diphenylcarbazide.  The Griess reagent was selected for claim 11 (See the rejection of claim 11).  Therefore, the reagent 1,5-diphenylcarbazide of claim 13 is not applicable for claim 11, and the reagent 1,5-diphenylcarbazide of claim 15 is also not applicable for claim 11.





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY HUYEN TRANDAI whose telephone number is (571)270-1914. The examiner can normally be reached Monday-Thurs 9AM-6:30PM and Friday 8AM-Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cindy Trandai/               Primary Examiner, Art Unit 2648   
11/5/2021